DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8, 29-59 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II-V and species A, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2022. Claims 1-5, and 9-28 are examined on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/23/2022 was filed after the mailing date of the election/restriction on 1/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 21 recite “pressure differential between the pressure of the fluid within said pump chamber and atmospheric pressure” which renders the claims indefinite. It is not clear if the limitation should be interpreted as “pressure differential between the pressure within said pump chamber and atmospheric pressure” or as it is. For instance, figure 7 illustrates measuring pressure differential between the interior of pump and atmosphere related to the condition of the pump body, while specification pp [0021] and [0024] illustrates the pressure differential between the pressure of the fluid and atmospheric pressure, and it is not clear how the claim limitation should be interpreted. In an examiner’s view, the pressure between the pressure of the fluid within said pump chamber and atmospheric pressure would not involve dramatic pump body deformation (i.e., fully expanded or fully collapsed) since the pressure of the fluid would be always constant compare to air pressure, and accordingly the pressure differential would be constant too. In an effort to compact persecution, the limitation is being interpreted “pressure differential between the pressure within said pump chamber and atmospheric pressure”
	Claims 16-28 are rejected at least for being dependent of Claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 12, 15-18, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Locke et al (WO 2016182977 A1, hereinafter Locke).
Regarding Claim 1, Locke discloses a negative pressure wound therapy (NPWT) bandage (figure 1, negative-pressure therapy system 100) for applying negative pressure to a wound, said NPWT bandage comprising: 
a membrane (figure 1, barrier layer 110) configured for disposition over a wound so as to form a wound chamber (figure 1, cavity, barrier layer forms the cavity and [0043] absorbent 124 incorporating with the cavity forms a wound chamber and bodily fluid moves into the absorbent 124), said membrane comprising a wound-side surface (examiner’s annotated figure 1, wound side surface, [0020]-[0021], the bottom surface under barrier layer 110 adjacent to pouch 105, and pouch 105 is in fluid communication with wound through tissue interface 108 placed in a tissue site. Therefore, any inner surface adjacent to pouch 105 is wound-side surface since the pouch communicates with the tissue site), an atmosphere-side surface (examiner’s annotated figure  1, atmosphere side surface, any outer surface of barrier layer 110 adjacent environment is atmosphere-side surface), and an opening (examiner's annotated figure 1, opening, ) extending through said membrane from said wound-side surface to said atmosphere-side surface (referring examiners’ annotated figure 1,the opening is extending through the atmosphere side surface of barrier layer and the wound side surface of the barrier layer); and 

    PNG
    media_image1.png
    499
    812
    media_image1.png
    Greyscale

 	a pump assembly (figure 1, negative pressure source 104) carried by said membrane ([0054] “In some embodiments, the source flange 136 may be coupled to the barrier layer 110”, pressure source 104 formed in film layer 132 comprises source flange 136 coupled to barrier layer 110), said pump assembly comprising: 
a pump body (figure 1, body of negative pressure source 104) comprising a wall structure (structure of source cavity 138) disposed about a pump chamber (figure 1, source cavity 138), wherein at least a portion of said wall structure is resilient ([0054] "the source cavity 138 may form walls of the negative-pressure source 104 that may be resilient or flexible") ;
a wound-side passageway (figure 1, a lumen 142) extending through said wall structure and communicating with the wound chamber through said opening formed in said membrane (referring examiner's annotated figure 1, lumen 142 extends through the opening and [0061] tube 140 may be representative of a fluid communication path between the negative-pressure source 104 and the cavity 111); 
a wound-side one-way valve (figure 1, check valve 144) disposed in said wound-side passageway, said wound-side one-way valve being configured to allow fluid to flow through said wound-side passageway from the wound chamber to said pump chamber but to prevent fluid from flowing through said wound-side passageway from said pump chamber to the wound chamber ([0061] " The check valve 144 may permit fluid communication from the pouch 105 to the source cavity 138 and prevent fluid communication from the source cavity 138 to the pouch 105"); 
an atmosphere-side passageway (figure 1, lumen 148) extending through said wall structure and connecting said pump chamber and the atmosphere ([0063] "a lumen 148 may fluidly couple the source cavity 138 to the ambient environment"); and 
 an atmosphere-side one-way valve (figure 1, check valve 150) disposed in said atmosphere-side passageway, said atmosphere-side one-way valve being configured to allow fluid to flow through said atmosphere-side passageway from said pump chamber to the atmosphere but to prevent fluid from flowing through said atmosphere-side passageway from the atmosphere to said pump chamber ([0063] "the check valve 150 may permit fluid communication from the source cavity 138 to the ambient environment and prevent fluid communication from the ambient environment to the source cavity 138"); 
 such that when a compressive force (figure 2, a force 152) is applied to said wall structure of said pump body, fluid within said pump chamber will be forced out of said pump chamber via said atmosphere-side passageway ([0066] increase of pressure in the source cavity 138 results allowing fluid from the source cavity 138 to flow through the tube 146 to the ambient environment), and when the compressive force applied to said wall structure of said pump body is thereafter reduced, fluid within the wound chamber will be drawn into said pump chamber through said wound-side passageway ([0066] The decrease in pressure in the source cavity 138 results permitting fluid flow from the pouch 105 to the source cavity 138).
	Regarding Claim 5, Locke discloses the device according to Claim 1.
	Locke further discloses a portion of said pump assembly (referring figure 1, tube 140 is a portion of pump assembly as set forth above in claim 1) extends through said opening formed in said membrane (referring figure 1, the tube 140 extends through the opening of barrier layer 110).
	Regarding Claim 12, Locke discloses the device according to Claim 1.
	Locke further disclose said wound-side surface of said membrane comprises an adhesive ([0048] “The bonding adhesive layer 112 may be coupled to the barrier layer 110 on a side of the barrier layer 110 having an opening of the cavity 111”)
	Regarding Claim 15, Locke discloses the device according to Claim 1.
	Locke further discloses when the pressure differential between the pressure within said pump chamber (pressure within negative-pressure source 104) and atmospheric pressure (pressure outside of the negative-pressure source 104) is below a predetermined threshold ([0067] “the therapy pressure provided by the foam block 134”), said pump body of said pump assembly will assume a substantially fully expanded configuration ([0066]-[0067] and figure 3 specifically [0066] when the pressure of foam block within the source cavity goes above the therapy pressure, the foam block 134 may expand, increasing the volume of the source cavity 138 and decreasing the pressure in the source cavity 138), and when said pressure differential between the pressure of the fluid within said pump chamber and atmospheric pressure is above said predetermined threshold, said pump body of said pump assembly will assume a substantially fully collapsed configuration ([0066]-[0067] and figure 2. Specifically [0066] “compression of the foam block 134 may increase the pressure in the source cavity 138” [0067] ” If the pressure in the sealed therapeutic environment reaches the therapy pressure for negative-pressure therapy, the CFD of the foam block 134 may be insufficient to cause the foam block 134 to expand following compression of the foam block 134 from the second position of Figure 3 to the first position of Figure 2” which illustrates bellow the therapy pressure provided by the foam block, the source cavity remains fully collapsed configuration).
	Regarding Claim 16, Locke disclose the device according to Claim 15.
	Locke further discloses wherein said pump body abruptly changes state between said substantially fully expanded configuration (as shown in figure 3) and said substantially fully collapsed configuration (as shown in figure 2), and between said substantially fully collapsed configuration and said substantially fully expanded configuration, as said pressure differential (therapy pressure provided by foam block 134 within the source chamber 104) crosses said predetermined threshold so as to effectively constitute a substantially "binary state" device ([0067] “foam block 134 may be between about 50 mm Hg and 150 mm Hg of negative pressure, when the pressure difference between atmosphere and foam block 134 within the negative pressure source is below the therapy pressure, foam block 134 remains compressed as shown in Figure 2, if the pressure is above 50 mm Hg and 150 mm Hg, and when the pressure source 104 remain uncompressed, and therefore the pressure crosses the therapy pressure constitutes substantially binary state (either compressed or expanded states)).
	Regarding Claim 17, Locke discloses the device according to Claim 15.
	Locke further discloses wherein said predetermined threshold is between about 60 mm Hg and about 180 mm Hg ([0067] “the therapy pressure provided by the foam block 134 may be between about 50 mm Hg and 150 mm Hg of negative pressure”).
	Regarding Claim 18, Locke discloses the device according to Claim 15.
	Locke further discloses wherein said pump body is configured so as to provide an "over-the-center" deformation characteristic ([0067] "As negative-pressure therapy is provided, there may be a natural leakage or decline of negative pressure at the tissue site. As the negative pressure decreases in the sealed therapeutic environment, the pressure differential across the dressing assembly 102 may decrease and the foam block 134 may gradually expand").
	Regarding Claim 23, Locke discloses the device according to Claim 15.
	Locke further disclose said wound-side surface of said membrane comprises an adhesive (referring figure 1, the bonding adhesive layer 112 is coupled to barrier layer 110 [0048] “The bonding adhesive layer 112 may be coupled to the barrier layer 110 on a side of the barrier layer 110 having an opening of the cavity 111”).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Locke, in view of Worthley (US 20160206792 A1).
Regarding Claim 2, Locke discloses the device according to Claim 1.
Locke does not disclose where the membrane comprises a plurality of layers.
In the same filed of endeavor, Worthley teaches suction port pad comprises a membrane (figure 3, securement device 10) where the membrane comprises a plurality of layers (figures 3, release strip 12, release layer 14, film 16, and backing layer 18). 
Worthley provides the securement device comprises the plurality of layers comprising the release strip, release layer, film, and backing layer in order to protect film from damage, such as, punctures and/or rip ([0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Worthleyand provide the membrane comprises a plurality of layers in order to protect the membrane from damage.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Locke, in view of Worthley, and in further view of Coulthard et al (US 20100305490 A1, hereinafter 'Coulthard').
	Regarding Claim 3, Locke discloses the device according to Claim 2.
	Locke further disclose wherein said membrane comprises an absorbent layer (figure 1, absorbent 124 under barrier layer 110) , wherein said absorbent layer is disposed on the wound side of said barrier layer (referring figure 1, absorbent is disposed on the bottom surface of barrier layer).
	Locke does not explicitly discloses the membrane  is substantially air-impermeable.
	In the same field of endeavor, Coulthard teaches a reduced pressure treatment system (figure 20, 1944) comprises a cover (figure 2, 1944), which is air-impermeable ([0135] “The cover 1944 may be impermeable to fluids, such as air and liquids”)
	Coulthard provides the air-impermeable cover to the wound dressing apparatus in order to maintain the reduced pressure at the tissue site ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke, as modified by Worthley, to incorporate the teachings of Coulthard and provide the air-impermeable layer in order to maintain the negative pressure at the tissue site.
	Regarding Claim 4, Locke, as modified by Coulthard, teaches the device according to Claim 3.
	Locke further discloses an additional layer (figure 1, tissue interface 108), wherein said absorbent layer is disposed between said barrier layer and said additional layer (referring figure 1, the absorbent 124 is disposed between barrier layer 110 and tissue interface 108).
	Locke does not disclose the barrier layer is air-impermeable.
	Coulthard teaches a reduced pressure treatment system (figure 20, 1944) comprises a cover (figure 2, 1944), which is air-impermeable ([0135] “The cover 1944 may be impermeable to fluids, such as air and liquids”)
	Coulthard provides the air-impermeable cover to the wound dressing apparatus in order to maintain the reduced pressure at the tissue site ([0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke, as modified by Worthley, to incorporate the teachings of Coulthard and provide the air-impermeable layer in order to maintain the negative pressure at the tissue site.
Claims 9-10 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Locke, in view of Austin (US 3486504 A).
	Regarding Claim 9, Locke discloses the device according to Claim 1.
	Locke does not disclose the device comprises said pump assembly is mounted to said membrane by a pair of pedestals, and further wherein one of said pedestals comprises said wound-side passageway.
	In the same field of endeavor, Austin teaches a device (device as shown in figure 1) comprises a pump assembly (figure 1, housing 10) is mounted to said membrane (figure 1, flange) by a pedestal (see examiner’s annotated figure 1, pedestal substantially provide height that support housing 10), and further wherein the pedestals comprises said wound-side passageway  (figure 1, open portion 11).

    PNG
    media_image2.png
    219
    418
    media_image2.png
    Greyscale

	Austin provides the pedestal that support housing 10 and comprises open portion therein in order to allow the housing to be squeezed by using thumb X and forefinger Y as shown in figure 2 (col 3 lines 1-2), which would make the housing more suitable for exhausting air with less effort (by using two fingers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Austin and provide the pedestal that support the pump assembly in order to provide the pump assembly more suitable for exhausting air with less effort.
	Locke, as modified by Austin, is still silent as to the device comprises a pair of pedestals.
	However, it would have been obvious to one having ordinary skill in the art at the time of the
effective filling date to have a plurality of pedestals since it has been held that mere duplication
of essential working parts of a device involves only routine in the art In re Harza, 274 F.2d 669, 124
USPQ 378 (CCPA 1960) (MPEP 2144.04 VI.B). In this case, the pedestal of Austin support the negative pressure source (housing) on the membrane as shown in figure 1, and therefore the negative pressure source is capable of being held by plurality of source flanges therein. Although applicant suggest that the pair of pedestal is intended to provide true circular cross-section to enhance the substantially binary state behavior ([0114]), Austin also teaches forming circular cross-section of housing 10 as shown in figure 1 with a single pedestal. Further, applicant has not shown unexpected results gleaming from using plurality of pedestals as opposed to a single pedestal.
	Regarding Claim 10, Locke, as modified by Austin, teaches the device according to Claim 9.
	Locke does not disclose the pump body is suspended between said pair of pedestals and spaced from said membrane.
	Austin teaches the pump body (figure 1, housing 10) is suspended on the pedestal and spaced from said membrane (see examiner’s annotated figure 1, the housing 10 is spaced from the flange membrane 12).
	Austin provides the pedestal that support housing 10 and the housing is spaced from the flange membrane in order to configure the housing to be squeezed by using thumb X and forefinger Y as shown in figure 2 (col 3 lines 1-2), which would make the housing more suitable for exhausting air with less effort (by using two fingers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Austin and provide the pedestal that support the pump assembly in order to provide the pump assembly more suitable for exhausting air with less effort. 
	Locke, as modified by Austin, is still silent as to the device comprises a pair of pedestals, and the pump body is suspended between the pedestals.
	However, it would have been obvious to one having ordinary skill in the art at the time of the
effective filling date to have a plurality of pedestals since it has been held that mere duplication
of essential working parts of a device involves only routine in the art In re Harza, 274 F.2d 669, 124
USPQ 378 (CCPA 1960) (MPEP 2144.04 VI.B). In this case, the pedestal of Austin support the negative pressure source (housing) on the membrane as shown in figure 1, and therefore the negative pressure source is capable of being held by plurality of source flanges therein. Although applicant suggest that the pair of pedestal is intended to provide true circular cross-section to enhance the substantially binary state behavior ([0114]), Austin also teaches forming circular cross-section of housing 10 as shown in figure 1. Further, applicant has not shown unexpected results gleaming from using plurality of pedestals as opposed to a single pedestal.	Therefore, it would be obvious to a person of ordinary skill in the art at the effective filing date to have modified the pump body supported by pair of pedestals, and the pump body would naturally be suspended between the pair of pedestals.
	Regarding Claim 19, Locke discloses the device according to Claim 15.
	Locke further discloses wherein said pump body comprises a substantially circular cross-section (referring figure 2, the negative pressure source 104 is cylindrical shape and its cross-section is circular).
	Regarding claim 20, Locke discloses the device according to Claim 19.
	Locke further discloses wherein said pump body comprises a substantially cylindrical configuration (referring figure 2, the negative pressure source 104 is cylindrical).
	Regarding claim 21, Locke discloses the device according to Claim 15.
	Locke further discloses (i) said wall structure of said pump body (figure 1, film layer 132) and said pump chamber (referring figure 1, chamber within film layer of negative pressure source 104) comprise a substantially circular cross-section (referring figure 3, chamber of negative pressure source 104 comprises a circular cross-section in expanded configuration) when said pressure differential between the pressure within said pump chamber and atmospheric pressure is below said predetermined threshold (when the pressure within the negative pressure source chamber and atmosphere pressure is below the therapy pressure as illustrated in [0067]) , and (ii) said wall structure of said pump body compressed inwardly (as shown in figure 2, chamber of negative pressure source 104 comprises a inwardly collapsed configuration) when said pressure differential between the pressure of the fluid within said pump chamber and atmospheric pressure exceeds said predetermined threshold (when the pressure within the negative pressure source chamber and atmosphere pressure is above the therapy pressure as illustrated in [0067]).
	Locke does not explicitly discloses said wall structure of said pump body bows inwardly when compressed.
	Austin teaches said wall structure of said pump body (figure 3, housing 3) bows inwardly when compressed (as shown figure 3, side wall of pump body bows inwardly when compressed).
	Austin provide the housing structure comprising bows inwardly when compressed in order to configure the housing to be squeezed by using thumb X and forefinger Y as shown in figure 2 (col 3 lines 1-2), which would make the housing more suitable for exhausting air with less effort (by using two fingers). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Austin and provide the structure of pump body bows inwardly when compressed in order to provide the pump assembly more suitable for exhausting air with less effort.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Locke, in view of Czajka (US 20120222687 A1).
	Regarding Claim 11, Locke discloses the device according to Claim 1.
	Locke does not disclose wherein said pump assembly comprises a removable cap for selectively closing off said atmosphere-side passageway.
	In the same field of endeavor, Czajka teaches medical drape (figure 6, 200) comprises a removable cap (figure 12, removable cap 1201) for selectively closing off said atmosphere-side passageway (figure 12, suction port 600, [0052] “a removable cap 1201 can serve to seal the suction port 300 if desired”).
	Czajka provides the removable cap for selectively closing off the suction port in order to seal suction ports when it is not being used ([0052] “such caps 1201 will serve to seal suction ports that the medical-services provider may choose to not use during the medical procedure”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Czajka and provides the removable cap in order to seal the atmosphere-side passageway when it is not being used.
Regarding Claim 22, Locke discloses the device according to Claim 15.
	Locke does not disclose wherein said pump assembly comprises a removable cap for selectively closing off said atmosphere-side passageway.
	Czajka teaches medical drape (figure 6, 200) comprises a removable cap (figure 12, removable cap 1201) for selectively closing off said atmosphere-side passageway (figure 12, suction port 600, [0052] “a removable cap 1201 can serve to seal the suction port 300 if desired”).
	Czajka provides the removable cap for selectively closing off the suction port in order to seal suction ports when it is not being used ([0052] “such caps 1201 will serve to seal suction ports that the medical-services provider may choose to not use during the medical procedure”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Czajka and provides the removable cap in order to seal the atmosphere-side passageway when it is not being used.
Claims 13-14 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Locke, in view of Frederiksen et al (US 20090326430 A1, hereinafter 'Frederiksen').
	Regarding Claim 13, Locke disclose the device according to Claim 1.
	Locke does not disclose wherein a release liner is disposed on said wound-side surface of said membrane atop said adhesive.
	In the same field of endeavor, Frederiksen teaches wherein a release liner (figure 1, removable release liner 5) is disposed on said wound-side surface of said membrane atop said adhesive figure 1, adhesive surface layer 4).
	Frederiksen provides the removable release liner disposed atop an adhesive surface layer in order to protect the adhesive against undesired sticking to other items ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Frederiksen and provides the release liner in order to protect the adhesive against undesired sticking to other items.
	Regarding claim 14, Locke discloses the device according to Claim 1.
	Locke does not disclose wherein a removable stiffener is disposed on said atmosphere- side surface of said membrane.
	Frederiksen teaches wherein a removable stiffener (figure 1, removable support layer 6) is disposed on said atmosphere- side surface of said membrane (figure 1, film dressing 1).
	Frederiksen provides the removable support layer to the film dressing in order to stiffen the structure of the film dressing and thus facilitates the application of the flexible film to a wound ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Frederiksen and provides the removable stiffener in order to facilitates the application of membrane to a wound. 
	Regarding Claim 24, Locke disclose the device according to Claim 23.
	Locke does not disclose wherein a release liner is disposed on said wound-side surface of said membrane atop said adhesive.
	Frederiksen teaches wherein a release liner (figure 1, removable release liner 5) is disposed on said wound-side surface of said membrane atop said adhesive figure 1, adhesive surface layer 4).
	Frederiksen provides the removable release liner disposed atop an adhesive surface layer in order to protect the adhesive against undesired sticking to other items ([0001]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Frederiksen and provides the release liner in order to protect the adhesive against undesired sticking to other items.
	Regarding claim 25, Locke discloses the device according to Claim 15.
	Locke does not disclose wherein a removable stiffener is disposed on said atmosphere- side surface of said membrane.
	Frederiksen teaches wherein a removable stiffener (figure 1, removable support layer 6) is disposed on said atmosphere- side surface of said membrane (figure 1, film dressing 1).
	Frederiksen provides the removable support layer to the film dressing in order to stiffen the structure of the film dressing and thus facilitates the application of the flexible film to a wound ([0053]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Frederiksen and provides the removable stiffener in order to facilitates the application of membrane to a wound.
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Wall (US 20150202354 A1).
Regarding Claim 26, Locke discloses the device according to Claim 15.
Locke further discloses wherein said pump assembly comprises a flange (figure 1, 136) connected to said pump body.
Locke does not disclose wherein said flange is secured to said wound-side surface of said membrane and said pump body extends through said opening formed in said membrane
In the same field of endeavor, Wall discloses the pump assembly (figure 1, aspirator 110) comprises a flange (figure 3, peripheral flange 114) is secured to said wound side surface of said membrane (figure 3, bottom surface of drape film 130) and said pump body extends through said opening formed in said membrane ([0017] “Drape film 130 has central opening through which the bulb head 112 extends”).
Wall provides the aspirator comprises a bulb head and peripheral flange 114 secured to the bottom surface of drape film 130 in order to configure the aspirator 110 directly overlies and contact the tissue at the wound site, which attracts and binds bacteria from the wound within its fabric structure which also provide additional therapeutic benefits as desired when the material impregnated with antimicrobial active compound ([0016]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Wall and provides the flange of pump is secured to said wound side surface of said membrane in order to provide additional therapeutic benefits.
Regarding Claim 27, Locke, as modified by Wall, teaches the device according to Claim 26.
Locke further discloses said flange is formed integral with said pump body (referring figure 1, flange 136 is integral with film layer 132 of negative pressure source 104).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Locke in view of Boucher (US 3938514 A) .
Regarding Claim 28, Locke discloses the device according to Claim 15.
Locke further discloses said pump body facilitate substantially "binary state" behavior ([0067] “foam block 134 may be between about 50 mm Hg and 150 mm Hg of negative pressure, when the pressure difference between atmosphere and foam block 134 within the negative pressure source is below the therapy pressure, foam block 134 remains compressed as shown in Figure 2, if the pressure is above 50 mm Hg and 150 mm Hg, and when the pressure source 104 remain uncompressed, and therefore the pressure crosses the therapy pressure constitutes substantially binary state (either compressed or expanded states)).
Locke does not disclose the notches are formed in said wall structure of said pump body
Boucher teaches bladder washing device comprises bellows member (figure 1, 12) relatively pertinent to the problem posed by applicant of providing pump body substantially switching between compressed state and expanded state comprises notches (figure 1, 12 bellows member 12, bellow members provides repetitive indentation or incision on its surface therefore it forms notches).
Boucher provides bellows members in order to provide easy and effective expansion and compression (col 2 lines 35-36). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Locke to incorporate the teachings of Boucher and provides the notches forming in the wall structure of the pump body in order to provide easy and effective expansion and compression.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vitaris (US 8257326 B2) teaches wound apparatus comprising a manual pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        /KAI H WENG/Examiner, Art Unit 3781